Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 03 June 2021 have been fully considered but they are not persuasive.
The applicant argues that none of the references, alone or in combination, discloses “a cooling fan attached to the housing” in which “the housing being positioned inside of a windshield of a vehicle and within an interior of the vehicle”.
The examiner respectfully disagrees with the applicant.  It is noted that Byrne discloses “a cooling fan attached to the housing” (par. 4, “front camera housing”) in which “the housing being positioned inside of a windshield of a vehicle and within an interior of the vehicle” (par. 10, “optionally the forward viewing camera may be disposed at the windshield of the vehicle and view through the windshield and forward of the vehicle”).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Byrne discloses the camera being inside of the cabin the vehicle and Tomiyama discloses blowing air into the cabin to mask noise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US 2019/0306966) in view of Tomiyama et al. (US 2011/0146320) in view of Yoshida et al. (JP2002320126).
Regarding claim 1, Byrne discloses a vehicle-mounted camera disposed inside of a housing (par. 4, “a front camera housing”), the housing being positioned inside of a windshield of a vehicle and within an interior of the vehicle (par. 10, “optionally the forward viewing camera may be disposed at the windshield of the vehicle and view through the windshield and forward of the vehicle”), the vehicle-mounted camera comprising: 
a camera cooler to cool the vehicle-mounted camera (TEC); and a controller (circuit), the controller including: a determiner (temperature sensor) to determine if the vehicle-mounted camera is in a high temperature state of a given degree of temperature, an actuator (circuit) to activate the camera cooler when the determiner determines that the vehicle-mounted camera is in the high temperature state (par. 18, where the TEC may increase or decrease cooling depending on the temperature of the camera).
Although Byrne discloses the camera cooler within the interior of the vehicle (pars. 4, 10, 18), Byrne does not explicitly disclose a processor to perform a concealing sound generation process to generate concealing sound to conceal operation sound generated by the camera cooler when the camera cooler operates.
In the same field of endeavor, Tomiyama discloses a processor to perform a concealing sound generation process to generate concealing sound to conceal 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Byrne to include the teachings of Tomiyama in order to keep the unfamiliar operating noise from being heard by the user (Tomiyama, abstract).
Byrne and Tomiyama does not explicitly disclose the camera cooler comprising a cooling fan attached to the housing.
In the same field of endeavor, Yoshida discloses the camera cooler comprising a cooling fan attached to the housing (par. 14).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Byrne and Tomiyama to include the teachings of Yoshida in order to provide cooling to the camera (Yoshida, par. 14).
Regarding claim 2, see teachings of claim 1.  Tomiyama further discloses wherein the processor activates an air conditioner installed in the vehicle, the air conditioner performing the concealing sound generation process by generating operation sound (pars. 22-23, where the blower 21 (i.e. air conditioner) generates masking noise to overcome the unfamiliar operating noise of the compressor).
Regarding claim 3, see teachings of claim 1.  Tomiyama further discloses wherein the processor activates an audio system installed in the vehicle, the audio system performing the concealing sound generation process by generating sound (pars. 22-25, audio system 51).
Regarding claim 4, see teachings of claims 1 and 2.  Byrne and Tomiyama further discloses wherein the determiner further determines if the vehicle-mounted camera is in either a first high temperature state of a first degree of temperature or a second high temperature state of a second degree of temperature higher than the first degree of temperature when the vehicle-mounted camera is in the high temperature state, wherein the actuator activates the camera cooler to operate in a first mode when the determiner determines that the vehicle-mounted camera is in the first high temperature state, the actuator activating the camera cooler to operate in a second mode providing greater cooling performance than the first mode when the determiner determines that the vehicle- mounted camera is in the second high temperature state (Byrne, par. 18, where the TEC may increase or decrease cooling depending on the temperature of the camera), wherein the processor controls the air conditioner to operate generating louder operation sound when the camera cooler operates in the second mode than when the camera cooler operates in the first mode (Tomiyama, fig. 4, S44 and S45, where the blower is blowing air louder when it is high).
Regarding claim 5, see teachings of claims 1 and 2.  Byrne further discloses wherein the determiner further determines if the vehicle-mounted camera is in either a first high temperature state of a first degree of temperature or a second high temperature state of a second degree of temperature higher than the first degree of temperature when the vehicle-mounted camera is in the high temperature state, wherein the actuator activates the camera cooler to operate in a first mode when the determiner determines that the vehicle-mounted camera is in the first high temperature state, the actuator activating the camera cooler to operate in a second mode providing 
Although Byrne further discloses when the camera cooler operates in the first mode and in the second mode (par. 18) and Tomiyama discloses masking the noise with the blower (pars. 22-25), Byrne and Tomiyama does not explicitly disclose wherein the processor controls the air conditioner to operate without activating a defroster installed in the air conditioner when the camera cooler operates in the first mode, the processor controlling the air conditioner to operate together with the defroster when the camera cooler operates in the second mode.
In the same field of endeavor, Yoshida discloses wherein the processor controls the air conditioner to operate without activating a defroster installed in the air conditioner in the first mode, the processor controlling the air conditioner to operate together with the defroster in the second mode (Yoshida, pars. 23-24).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Byrne and Tomiyama to include the teachings of Yoshida in order to keep the unfamiliar operating noise from being heard by the user (Tomiyama, abstract).
Regarding claim 11, see teachings of claim 1.  Byrne further discloses further comprising a temperature sensor, wherein the determiner determines the high temperature state based on a degree of temperature detected by the temperature sensor (par. 18).
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claims 1-3.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6-9, none of the references, alone or in combination, discloses comprising an interior noise estimator included in the controller to estimate an amount of interior noise of the vehicle, wherein the processor does not perform the sound generation process when the interior noise estimator estimates that an amount of interior noise of the vehicle is greater than an amount of operation sound of the camera cooler.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486